UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1591


JOHN PAUL TURNER,

                Petitioner – Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cv-00555-SGW-mfu)


Submitted:   September 16, 2011            Decided:   October 7, 2011


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John Paul Turner appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration.

We   have    reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Turner v. Virginia, No. 7:10-cv-00555-SGW-mfu (W.D. Va.

May 27, 2011).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and   argument     would   not     aid   the   decisional

process.

                                                                         AFFIRMED




                                       2